Field, C. J. delivered the opinion of the Court
J. and Norton, J. concurring.
The plaintiff in this action seeks to recover damages against the county of San Joaquin, for injuries alleged to have been sustained by him in consequence of the want of proper repairs to a bridge on a public highway of the county. The complaint alleges, substantially, that it was the duty of the county to keep the bridge in question in proper repair and condition; that the bridge was out of repair and “ dangerous for travel that the county neglected to repair it, and that the plaintiff had sustained special damage thereby ; and that his claim for damages had been presented to the Board of Supervisors of the county, properly vouched, and been rejected. The case comes before us on demurrer to the complaint, the Court below having sustained the demurrer and entered final judgment thereon.
There was no error in the ruling of the Court. The statute *430devolves upon Boards of Supervisors the management and control of bridges in their respective counties, and upon Road Overseers of the county the duty of keeping bridges on public highways in repair. (Act creating Board of Supervisors of March 26th, 1855, sec. 9; and Act concerning Roads and Highways of April 28th, 1855, sec. 5.) If any remedy exist for injuries resulting from neglecting to keep such bridges in repair, it must be sought either against the Road Overseers or Supervisors personally.
Judgment affirmed.